UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: The Putnam Fund for Growth and Income Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2008 Date of reporting period: July 31, 2008 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 7/31/08 (Unaudited) COMMON STOCKS (98.4%)(a) Shares Value Advertising and Marketing Services (0.4%) Omnicom Group, Inc. (S) 815,000 Aerospace and Defense (3.2%) Boeing Co. (The) 699,600 42,752,556 L-3 Communications Holdings, Inc. 290,000 28,620,100 Lockheed Martin Corp. 870,200 90,787,966 Northrop Grumman Corp. (S) 530,000 35,716,700 United Technologies Corp. 854,600 54,677,308 Automotive (0.6%) Ford Motor Co. (NON) (S) 8,125,558 39,002,678 Harley-Davidson, Inc. (S) 300,300 11,363,352 Banking (6.0%) Bank of America Corp. 4,583,732 150,804,783 PNC Financial Services Group 174,300 12,425,847 U.S. Bancorp 6,555,700 200,669,977 Wells Fargo & Co. 3,820,584 115,649,078 Beverage (1.5%) Molson Coors Brewing Co. Class B (S) 1,075,000 58,017,750 Pepsi Bottling Group, Inc. (The) (S) 2,258,900 62,910,365 Biotechnology (1.0%) Amgen, Inc. (NON) (S) 1,300,000 Building Materials (0.7%) Masco Corp. (S) 3,194,100 Chemicals (2.2%) Celanese Corp. Ser. A 1,030,000 39,685,900 E.I. du Pont de Nemours & Co. (S) 2,580,300 113,042,943 Huntsman Corp. 314,900 4,251,150 Rohm & Haas Co. 232,500 17,437,500 Communications Equipment (1.0%) Cisco Systems, Inc. (NON) 1,746,357 38,402,390 Corning, Inc. 895,600 17,920,956 Nokia OYJ ADR (Finland) 995,000 27,183,400 Computers (1.9%) EMC Corp. (NON) 2,085,000 31,295,850 Hewlett-Packard Co. 1,070,100 47,940,480 IBM Corp. 586,900 75,111,462 Conglomerates (3.2%) 3M Co. 580,245 40,843,446 General Electric Co. 3,110,000 87,981,900 Honeywell International, Inc. 939,300 47,754,012 Textron, Inc. 848,400 36,879,948 Tyco International, Ltd. (Bermuda) 984,842 43,884,560 Consumer Finance (1.6%) Capital One Financial Corp. 3,047,700 Consumer Goods (5.4%) Clorox Co. (S) 2,132,066 116,197,597 Colgate-Palmolive Co. 525,000 38,991,750 Energizer Holdings, Inc. (NON) (S) 270,000 19,261,800 Procter & Gamble Co. (The) 3,890,000 254,717,200 Consumer Services (0.2%) Service Corporation International (S) 1,498,600 Containers (0.1%) Crown Holdings, Inc. (NON) 363,500 Electric Utilities (6.1%) Edison International 2,942,300 142,230,782 Entergy Corp. 550,505 58,859,995 Exelon Corp. 833,423 65,523,716 FirstEnergy Corp. (S) 679,700 49,991,935 PG&E Corp. (S) 3,469,900 133,695,247 Sierra Pacific Resources 1,000,900 11,350,206 Wisconsin Energy Corp. 540,000 24,364,800 Electrical Equipment (0.7%) Emerson Electric Co. 815,000 39,690,500 WESCO International, Inc. (NON) 468,400 17,635,260 Electronics (1.2%) Avnet, Inc. (NON) (S) 428,500 11,680,910 Intel Corp. 3,449,700 76,548,843 Tyco Electronics, Ltd. (Bermuda) (S) 311,025 10,307,369 Energy (Oil Field) (0.8%) Global Industries, Ltd. (NON) (S) 1,860,000 22,208,400 Transocean, Inc. (NON) (S) 307,000 41,761,210 Financial (3.6%) Citigroup, Inc. 4,780,380 89,345,302 Fannie Mae 851,740 9,795,010 JPMorgan Chase & Co. 4,654,282 189,103,478 Food (1.1%) Kraft Foods, Inc. Class A 2,750,000 Health Care Services (2.4%) AmerisourceBergen Corp. 1,010,200 42,297,074 Cardinal Health, Inc. (S) 713,032 38,311,209 Health Management Associates, Inc. Class A (NON) 8,320,000 51,168,000 Quest Diagnostics, Inc. (S) 760,000 40,401,600 UnitedHealth Group, Inc. 363,500 10,207,080 WellPoint, Inc. (NON) 198,400 10,406,080 Homebuilding (0.5%) Lennar Corp. (S) 1,738,540 21,036,334 Toll Brothers, Inc. (NON) (S) 965,000 19,386,850 Insurance (7.6%) ACE, Ltd. (Switzerland) 2,703,900 137,087,730 Allstate Corp. (The) 1,372,700 63,446,194 American International Group, Inc. 3,719,400 96,890,370 Berkshire Hathaway, Inc. Class B (NON) 17,526 67,107,054 Chubb Corp. (The) 605,575 29,091,823 Everest Re Group, Ltd. (Bermuda) 652,120 53,343,416 Genworth Financial, Inc. Class A 5,917,365 94,500,319 Loews Corp. 1,410,000 62,829,600 Investment Banking/Brokerage (3.1%) Goldman Sachs Group, Inc. (The) 766,273 141,024,883 Lehman Brothers Holdings, Inc. 2,525,100 43,785,234 Morgan Stanley 1,482,356 58,523,415 Leisure (0.4%) Brunswick Corp. (S) 2,452,550 Lodging/Tourism (0.4%) Wyndham Worldwide Corp. (S) 1,644,158 Machinery (1.0%) Caterpillar, Inc. (S) 760,000 52,835,200 Parker-Hannifin Corp. (S) 416,533 25,691,755 Media (1.3%) Walt Disney Co. (The) 3,330,000 Medical Technology (3.3%) Baxter International, Inc. 472,700 32,431,947 Boston Scientific Corp. (NON) (S) 4,627,187 55,017,253 Covidien, Ltd. 1,755,342 86,433,040 Hospira, Inc. (NON) (S) 1,140,000 43,502,400 Medtronic, Inc. 850,000 44,905,500 Metals (1.1%) Freeport-McMoRan Copper & Gold, Inc. Class B (S) 694,500 67,192,875 Nucor Corp. 391,000 22,373,020 Oil & Gas (14.5%) Apache Corp. 532,400 59,719,308 BP PLC ADR (United Kingdom) (S) 1,095,000 67,276,800 Chevron Corp. (S) 1,420,900 120,151,304 ConocoPhillips 440,000 35,912,800 Devon Energy Corp. 560,000 53,138,400 Exxon Mobil Corp. 3,683,295 296,247,415 Marathon Oil Corp. 3,960,000 195,901,200 Nexen, Inc. (Canada) 2,037,300 64,460,172 Occidental Petroleum Corp. 1,510,900 119,104,247 Total SA ADR (France) (S) 1,435,000 109,777,500 Valero Energy Corp. 1,016,800 33,971,288 Pharmaceuticals (5.5%) Abbott Laboratories 805,000 45,353,700 Eli Lilly & Co. 272,600 12,842,186 Johnson & Johnson 2,435,000 166,724,450 Merck & Co., Inc. 613,100 20,170,990 Pfizer, Inc. 9,729,900 181,657,233 Watson Pharmaceuticals, Inc. (NON) 332,800 9,621,248 Photography/Imaging (0.1%) Xerox Corp. 467,000 Publishing (0.1%) Idearc, Inc. (S) 3,850,175 Railroads (0.2%) Norfolk Southern Corp. 204,800 Regional Bells (5.7%) AT&T, Inc. 5,815,000 179,160,150 Qwest Communications International, Inc. (S) 5,829,072 22,325,346 Verizon Communications, Inc. 7,311,459 248,882,064 Retail (4.3%) Best Buy Co., Inc. (S) 300,800 11,947,776 Big Lots, Inc. (NON) (S) 561,576 17,105,605 Home Depot, Inc. (The) (S) 2,912,550 69,406,067 JC Penney Co., Inc. (Holding Co.) (S) 860,000 26,513,800 Staples, Inc. 3,252,300 73,176,750 Supervalu, Inc. 421,100 10,788,582 TJX Cos., Inc. (The) (S) 1,770,000 59,666,700 Wal-Mart Stores, Inc. (S) 1,286,600 75,420,492 Schools (0.2%) Career Education Corp. (NON) (S) 811,221 Software (2.3%) Microsoft Corp. 2,585,000 66,486,200 Parametric Technology Corp. (NON) 1,940,436 37,586,245 Symantec Corp. (NON) 3,789,600 79,846,872 Technology Services (0.4%) Accenture, Ltd. Class A (Bermuda) (S) 685,000 Telecommunications (0.5%) Embarq Corp. (S) 171,465 7,847,953 Sprint Nextel Corp. (S) 3,783,055 30,794,068 Tobacco (0.2%) Philip Morris International, Inc. 254,700 Toys (0.1%) Mattel, Inc. 549,300 Waste Management (0.7%) Republic Services, Inc. 352,700 11,462,750 Waste Management, Inc. (S) 1,249,400 44,403,676 Total common stocks (cost $7,848,511,501) CONVERTIBLE BONDS AND NOTES (0.2%)(a) (cost $18,745,812) Principal amount Value MGIC Investment Corp. 144A cv. jr. unsec. sub. debs. 9s, 2063 $18,787,000 CONVERTIBLE PREFERRED STOCKS (%)(a) (cost $5,764,096) Shares Value Ambac Financial Group, Inc. $4.75 cv. pfd. 112,765 SHORT-TERM INVESTMENTS (13.8%)(a) Principal amount/shares Value Interest in $420,000,000 joint repurchase agreement dated July 31, 2008 with Deutsche Bank Securities, Inc. due August 1, 2008 with respect to various U.S. Government obligations maturity value of $45,202,762 for an effective yield of 2.20% (collateralized by Fannie Mae securities with coupon rates ranging from 4.00% to 8.50% and due dates ranging from March 1, 2011 to August 1, 2038, valued at $426,310,111) $45,200,000 $45,200,000 Short-term investments held as collateral for loaned securities with yields ranging from 2.00% to 2.96% and due dates ranging from August 1, 2008 to September 26, 2008 (d) 986,289,063 985,057,103 Putnam Prime Money Market Fund (e) 69,634,625 69,634,625 Total short-term investments (cost $1,099,891,728) TOTAL INVESTMENTS Total investments (cost $8,972,913,137) (b) NOTES (a) Percentages indicated are based on net assets of $7,965,003,800. (b) The aggregate identified cost on a tax basis is $9,114,384,737, resulting in gross unrealized appreciation and depreciation of $997,872,441 and $1,157,858,190, respectively, or net unrealized depreciation of $159,985,749. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At July 31, 2008, the value of securities loaned amounted to $953,860,504. The fund received cash collateral of $985,057,103, which is pooled with collateral of other Putnam funds into 70 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $407,491 for the period ended July 31, 2008. During the period ended July 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $630,051,686 and $563,613,197, respectively. On September 17, 2008, the Trustees of the fund voted to close Putnam Prime Money Market Fund effective September 17, 2008 . (S) Securities on loan, in part or in entirety, at July 31, 2008. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Lehman Brothers Holdings Inc. made a bankruptcy filing on September 15, 2008, subsequent to the reporting period. The reported values of the fund's positions as of July 31, 2008 in securities of Lehman or itsaffiliates and in derivatives to which Lehman or its affiliates is a counterparty do not reflect these developments or portfolio transactions after July 31, 2008. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: September 25, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: September 25, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: September 25, 2008
